United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 20-1224
                          ___________________________

                              United States of America

                                        Plaintiff - Appellee

                                          v.

                                  Omar A. Martinez

                                      Defendant - Appellant
                                    ____________

                      Appeal from United States District Court
                 for the Southern District of Iowa – Council Bluffs
                                  ____________

                            Submitted: January 15, 2021
                               Filed: April 28, 2021
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Omar Martinez, who was convicted of conspiracy to distribute 500 grams or
more of a mixture or substance containing methamphetamine, see 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(A), 846, raises just a single issue on appeal: the admissibility
of evidence that his significant other, Sandy, sold methamphetamine out of their
home. We affirm.
       At Martinez’s trial, in addition to evidence tying him directly to a
methamphetamine-distribution conspiracy in Iowa, the government called two
witnesses who connected Sandy to drug dealing. “[E]very few weeks,” one of the
witnesses would buy drugs from Sandy and the other would sometimes drive her
there. Martinez repeatedly objected to their testimony on relevance and prejudice
grounds, first in a pretrial motion in limine, again before each witness testified, and
finally in a motion for a new trial. Each time, the district court 1 ruled against him.

      It is unnecessary to decide whether the district court abused its discretion in
admitting the testimony because, even assuming that it did, any error was harmless.
See United States v. Lupino, 301 F.3d 642, 647 (8th Cir. 2002) (explaining that a
non-constitutional evidentiary error is harmless if it had “no, or only [a] slight,
influence on the verdict” (quotation marks omitted)). To assess harmlessness, we
can examine, among other factors, “the strength of the government’s case” and any
“safeguards implemented to minimize the prejudicial effect of the” testimony.
United States v. Hawkins, 796 F.3d 843, 865 (8th Cir. 2015).

       Martinez’s argument is that the testimony did nothing more than invite the
jury to improperly find him guilty by association. If his significant other sold drugs
out of their home, the argument goes, then the jury must have simply assumed that
he did too. We disagree for at least two reasons.

      First, the other evidence of Martinez’s guilt was strong. See id. at 866. The
jury heard about the bagged methamphetamine found on him when he was arrested;
incriminating text messages that he sent to a co-conspirator; and the
methamphetamine and digital scale discovered at his home. Moreover, a co-
conspirator testified that he sold large quantities of methamphetamine to Martinez
on several occasions.


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                         -2-
      Second, “any potential prejudice” was “alleviate[d]” by the instructions,
United States v. Oakie, --- F.3d ---, 2021 WL 1342920, at *2 (8th Cir. 2021) (per
curiam) (quotation marks omitted), which said that the jury could only “consider . . .
evidence of [Martinez]’s own actions and statements” and that it could not convict
him for “merely associating with others.” In light of these instructions, which we
presume the jury followed, see United States v. Thomas, 877 F.3d 1077, 1079–80
(8th Cir. 2017), and the overwhelming evidence of guilt, we are satisfied that the
testimony about Sandy’s drug sales had, at most, only a “slight[] influence on the
verdict,” Lupino, 301 F.3d at 647 (quotation marks omitted).

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                         -3-